J-S33017-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                 Appellee                :
                                         :
           v.                            :
                                         :
SHAWN SAUNDERS,                          :
                                         :
                 Appellant               : No. 3383 EDA 2014

            Appeal from the Order entered November 20, 2014,
                Court of Common Pleas, Delaware County,
             Criminal Division at No. CP-23-CR-0001537-2000

BEFORE: FORD ELLIOTT, P.J.E., DONOHUE and LAZARUS, JJ.

MEMORANDUM BY DONOHUE, J.:                           FILED JUNE 8, 2015

     Appellant, Shawn Saunders (“Saunders”), appeals from the order

dated November 20, 2014, denying his “Motion for Facts Relevant to

Sentence” (hereinafter, the “Motion for Facts”) as an untimely petition for

relief pursuant to the Post Conviction Relief Act, 42 Pa. C.S.A. §§ 9541-46

(“PCRA”). For the reasons that follow, we affirm.

     On March 5, 2001, a jury found Saunders guilty of murder in the

second degree, 18 Pa. C.S.A. § 2502(b), robbery, 18 Pa. C.S.A. § 3701,

illegal possession of a firearm without a license, 18 Pa. C.S.A. § 6106, and

conspiracy, 18 Pa. C.S.A. § 903.     The trial court sentenced him to life

imprisonment.   On August 27, 2002, this Court affirmed his judgment of

sentence, and on December 2, 2003, our Supreme Court denied his petition
J-S33017-15


for allowance of appeal. Since that time, Saunders has filed three petitions

for relief under the PCRA, all of which have been unsuccessful.

      On November 13, 2014, Saunders filed a “Motion for Facts Relevant to

Sentence,” in which he requests to be advised “in writing as to what

sentencing authorities and statutory authorization that was employed by the

Court to impose the sentence(s) and sentencing conditions upon Defendant.”

Motion for Facts, 11/13/2014, ¶ 19.     In so demanding, Saunders goes to

some length in arguing that his request is “wholly outside of the PCRA,”

particularly since the PCRA only provides for challenges to sentencing where

the imposition of sentence is greater than the lawful maximum. Id. ¶¶ 4-7.

In the Motion for Facts, Saunders insists that he wants to make it

“abundantly clear that he is not currently challenging the legality of the

sentence and sentencing conditions imposed on him because … [he] has not

been provided with enough information to adequately determine if his

detention is illegal.” Id. ¶ 17.

      The trial court concluded that the Motion for Facts was “an untimely

PCRA petition dressed up to look like something else.” Trial Court Opinion,

1/22/2015, at 3. The trial court determined that the Motion for Facts was a

challenge to the legality of his sentence, and that the PCRA is the exclusive

remedy for such a challenge. Id. at 2-3. Because the Motion for Facts was

filed well beyond the one-year time bar pursuant to section 9545(b), the




                                    -2-
J-S33017-15


trial court denied it as being untimely filed. Trial Court Order, 11/20/2014,

at 1.

        On appeal, Saunders contends that the trial court erred in treating his

Motion for Facts as an untimely PCRA petition because his request for

answers to questions regarding his sentence falls outside of the PCRA, and

that his constitutional right to due process entitles him to be “properly

informed on exactly what statute(s) authorized the Court to impose the

sentence(s) and sentencing condition(s).”        Saunders’ Brief at 4.     Our

standard of review from the denial of PCRA relief is to determine whether

the ruling of the PCRA court is supported by the record and free of legal

error.” Commonwealth v. Gacobano, 65 A.3d 416, 419 (Pa. Super. 2013)

(quoting Commonwealth v. Nero, 58 A.3d 802, 805 (Pa. Super. 2012)).

        We cannot conclude that the trial court erred in treating Saunders’

Motion for Facts as a thinly disguised attack on the legality of his sentence.

Claims contending that Pennsylvania courts lack the statutory authority to

sentence are frequently leveled in PCRA petitions, although most of the time

they are untimely and thereby preclude merits review.              See, e.g.,

Commonwealth v. Taylor, 933 A.2d 1035, 1037-1038 (Pa. Super. 2007).

We note, however, that in a recent decision, Commonwealth v. Stultz,

2015 Pa. Super. 99 (Pa. Super. May 1, 2015), a panel of this Court

thoroughly debunked a series of these claims, including the lack of a savings

clause in the 1968 Pennsylvania Constitution, the absence of an express



                                      -3-
J-S33017-15


state constitutional provision providing authority to enact a state crimes

code, the lack of authorization for the adoption of criminal rules of procedure

and rules of evidence, and the lack of an enacting clause for Pennsylvania’s

criminal statutes.

      In addition, while Saunders claims that he is not formally challenging

the legality of his sentence1 in the Motion for Facts, in paragraphs 14 and 15

he essentially does so. Specifically, Saunders points out that “the sentence

imposed on the sentencing Order for ‘Possession of a Firearm without a

license’ is inconsistent with the sentence imposed during the sentencing

hearing for the same offense.     Motion for Facts, 11/13/2014, ¶ 14.          As a

result, Saunders argues that the sentencing order “is void of any statute on

its face that would authorize the imposed sentences,” and that this

discrepancy   “raises(s)    immediate    questions   of   merit   concerning    the

sentencing court’s true intentions, as well as the matter of “Statutory

Authorization.” Id. ¶ 15.

      This Court has “repeatedly held that ... any petition filed after the

judgment of sentence becomes final will be treated as a PCRA petition.”

Commonwealth v. Jackson, 30 A.3d 516, 521 (Pa. Super. 2011) (quoting


1
  Although illegality of sentence claims are technically not waivable, this
Court may not consider them without a jurisdictional basis to do so. As we
indicated in Commonwealth v. Seskey, 86 A.3d 237 (Pa. Super. 2014),
“[t]hough not technically waivable, a legality [of sentence] claim may
nevertheless be lost should it be raised ... in an untimely PCRA petition for
which no time-bar exception applies, thus depriving the court of jurisdiction
over the claim.” Id. at 242.


                                        -4-
J-S33017-15


Commonwealth v. Johnson, 803 A.2d 1291, 1293 (Pa. Super. 2002)). In

the Motion for Facts, Saunders is, implicitly, challenging the legality of his

sentence, and the PCRA plainly provides for relief for “persons serving illegal

sentences.” 42 Pa. C.S.A. § 9542; see Commonwealth v. Peterkin, 722
A.2d 638, 640–41 (Pa. 1998) (statutory remedy not available where claim is

cognizable under PCRA); Commonwealth v. Hockenberry, 689 A.2d 283,

288 (Pa. Super. 1997) (legality of sentence is a cognizable issue under the

PCRA).   The PCRA provides that it “shall be the sole means of obtaining

collateral relief and encompasses all other common law and statutory

remedies for the same purpose....” 42 Pa. C.S.A. § 9542. Therefore, the

trial court did not err in treating Saunders’ Motion for Facts as a petition for

relief under the PCRA.

      Even if we were to treat the Motion for Facts in the way that Saunders

insists, namely as a petition only seeking information and not in any respect

challenging the legality of his sentence, we would still affirm the trial court’s

order denying it.2   Saunders has not referred either the trial court or this

Court to any authority suggesting that a criminal defendant may, at any

point in time whatsoever, demand that a court provide him with information

regarding the statutory basis for his incarceration (or, frankly, with the

answers to any other questions). This Court is unaware of the existence of


2
  This Court may affirm the trial court’s decision on any basis. See, e.g.,
Prieto Corp. v. Gambone Const. Co., 100 A.3d 602, 606 (Pa. Super.
2014).


                                      -5-
J-S33017-15


any such authority, whether in connection with the right to due process

under the constitutions of Pennsylvania and the United States or otherwise,

that would provide Saunders with any basis to demand answers to the

inquiries set forth in the Motion for Facts. As a result, even if it should not

have been treated as an untimely PCRA petition, the trial court did not err in

dismissing it.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/8/2015




                                     -6-